Citation Nr: 1640153	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-47 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to January 25, 2010, and in excess of 50 percent from January 25, 2010 for posttraumatic stress disorder (PTSD).   

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in November 2009, May 2010, October 2010, and March 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In October 2015, the Board remanded the initial rating claims for PTSD for additional development. 

During the pendency of the appeal for a higher initial ratings for PTSD, a March 2016 rating decision, granted a 30 percent evaluation, effective June 20, 2008, and granted a 50 percent evaluation, effective January 25, 2010.  As the higher ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, following the issuance of the March 2016 supplemental statement of the case (SSOC) for the initial rating claims for PTSD, additional evidence, to include pertinent VA treatment records for the service-connected PTSD dated from April 2016 to September 2016, was developed by VA in September 2016 after the certification of the record to the Board in July 2016.  Neither the Veteran nor his representative waived review of this evidence.  See 38 U.S.C. § 7105(e) and 38 C.F.R. § 20.1304(c) (2015).  Thus, a remand is required so that an SSOC may be issued in consideration with the all the evidence of record with regard to the initial rating claims for PTSD as well as the claim for entitlement to TDIU.

In addition, any updated VA treatment records should be obtained.  The record contains Houston VA Medical Center (VAMC) treatment records most recently dated in September 2016.  Therefore, on remand, updated VA treatment records, from Houston VAMC, to include all associated outpatient clinics, dated since September 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In written statements of record and during his July 2015 Board videoconference hearing, the Veteran has asserted that he retired in December 2010 due to health conditions and cannot work due to his service-connected disabilities.  Thus, the Board has determined that whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the above-captioned initial rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Presently, service connection is in effect for PTSD, rated as 50 percent disabling; bilateral tinea pedis, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  The Veteran's combined service-connected disability rating was 40 percent from September 18, 2007; 60 percent from March 20, 2008; 90 percent from January 25, 2010; and 70 percent from July 1, 2015.  38 C.F.R. § 4.25 (2015).

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the initial rating claims for PTSD to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, in a January 2015 rating decision, the RO denied reopening the claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.  A February 2016 VA Form 21-0958 (Notice of Disagreement) serves as a timely notice of disagreement with respect to these matters.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of whether new and material evidence has been received in order to reopen a claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the Houston VAMC, to include all associated outpatient clinics, especially Lufkin VA Outpatient Clinic, dated since September 2016, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from December 2010 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal, entitlement to an initial evaluation in excess of 30 percent prior to January 25, 2010, and in excess of 50 percent from January 25, 2010, for PTSD and entitlement to a TDIU, in consideration of all evidence since the issuance of the March 2016 supplemental statement of the case.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

5.  After the current appeal has been returned to the Board, the RO must issue the Veteran a statement of the case and notification of his appellate rights on the issues of whether new and material evidence has been received in order to reopen a claims of entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremities, which were addressed by the RO in January 2016 rating decision.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal for that matter must be filed and the RO must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2015).  If the Veteran perfects an appeal as any issue, the issue must be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

